Title: From Thomas Jefferson to Benjamin Rush, 21 April 1803
From: Jefferson, Thomas
To: Rush, Benjamin


            
              Dear Sir
              Washington April 21. 1803.
            
            In some of the delightful conversations with you, in the evenings of 1798. 99. which served as an Anodyne to the afflictions of the crisis through which our country was then labouring, the Christian religion was sometimes our topic: and I then promised you that, one day or other, I would give you my views of it. they are the result of a life of enquiry & reflection, and very different from that Anti-Christian system, imputed to me by those who know nothing of my opinions. to the corruptions of Christianity, I am indeed opposed; but not to the genuine precepts of Jesus himself. I am a Christian, in the only sense in which he wished any one to be; sincerely attached to his doctrines, in preference to all others; ascribing to himself every human excellence, & believing he never claimed any other. at the short intervals, since these conversations, when I could justifiably abstract my mind from public affairs, this subject has been under my contemplation. but the more I considered it, the more it expanded beyond the measure of either my time or information. in the moment of my late departure from Monticello, I recieved from Doctr. Priestly his little treatise of ‘Socrates & Jesus compared.’ this being a section of the general view I had taken of the field, it became a subject of reflection, while on the road, and unoccupied otherwise. the result was, to arrange in my mind a Syllabus, or Outline, of such an Estimate of the comparative merits of Christianity, as I wished to see executed, by some one of more leisure and information for the task than myself. this I now send you, as the only discharge of my promise I can probably ever execute. and, in confiding it to you, I know it will not be exposed to the malignant perversions of those who make every word from me a text for new misrepresentations & calumnies. I am moreover averse to the communication of my religious tenets to the public; because it would countenance the presumption of those who have endeavored to draw them before that tribunal, and to seduce public opinion to erect itself into that Inquisition over the rights of  conscience, which the laws have so justly proscribed. it behoves every man, who values liberty of conscience for himself, to resist invasions of it in the case of others; or their case may, by change of circumstances, become his own. it behoves him too, in his own case, to give no example of concession, betraying the common right of independant opinion, by answering questions of faith, which the laws have left between god & himself. Accept my affectionate salutations.
            
              Th: Jefferson
            
          